Filed 4/12/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 70







Edward J. Tarnavsky, 		Plaintiff and Appellant



v.



David A. Tschider, 

Attorney at Law, 

professionally and personally, 		Defendant and Appellee







No. 20090348







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Edward J. Tarnavsky, self-represented, 12951 8th St. NW, Grassy Butte, N.D. 58634, plaintiff and appellant.



James S. Hill of Zuger Kirmis & Smith, P.O. Box 1695, Bismarck, N.D. 58502-1695, for defendant and appellee.

Tarnavsky v. Tschider

No. 20090348



Per Curiam.

[¶1]	Edward J. Tarnavsky appeals the trial court’s judgment granting David A. Tschider’s summary judgment motion and dismissing Tarnavsky’s complaint against Tschider.

[¶2]	On appeal, Tarnavsky argues the trial court should not have granted summary judgment in favor of Tschider; the court erred in finding a legal privilege of absolute immunity; Tschider made an impermissible collateral attack on a federal judgment; Tschider has not shown a public purpose required to maintain his privilege; Tschider is bound by privity, by his profession, or by res judicata to a federal judgment; and an order releasing evidence and Tschider’s assertion of different facts constitute a spoilation of evidence.

[¶3]	We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (6).  Because Tarnavsky's appeal is frivolous, we award Tschider double costs incurred on appeal.  N.D.R.App.P. 38.

[¶4]	Carol Ronning Kapsner, Acting C.J.

Mary Muehlen Maring

Dale V. Sandstrom

Benny A. Graff, S.J.

Ronald E. Goodman, S.J.



[¶5]	The Honorable Benny A. Graff, S.J., and the Honorable Ronald Goodman, S.J., sitting in place of VandeWalle, C.J., and Crothers, J., disqualified.